Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The After Final Amendment of July 14, 2021 has been entered.  With the entry of the amendment, the outstanding 35 USC 112(a) and (b) rejections of claim 1-15 and 17-18 are withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gabriel Fitch on July 22, 2021.

IN THE CLAIMS:
In claim 1, in line 2 of part (g) (line 23 of claim 1), “about” is deleted before “8 to 10”.
In claim 1, in line 2 of part (h) (line 27 of claim 1), “about” is deleted before “4 to 6”.
In claim 6, line 1, -- glass – is inserted after “subjecting the”.
In claim 8, line 1, -- glass – is inserted after “subjecting the”.

The amendments to claim 1 clarify using the ranges described in the specification. The amendments to claims 6 and 8 clarify the claim language to correspond to that of claim 1.

Allowable Subject Matter
Claims 1-15 and 17-18 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the closest prior art is to Iso (US 2005/0287304), Horie et al (US 2004/0241379), McCaskie et al (US 2005/0031788), Larson et al (US 5474798) and Guditz et al (US 4150177) as discussed in the Office Action of September 11, 2020, paragraph 17. However, independent claim 1 of the present invention is not suggested by this art as now claimed, noting the arguments  of applicant and Declaration of March 18, 2021, since, for example, Iso’s described oxidizer use is described as preferably 50 degrees C or less and time of 1-5 minutes (0027) with example of 5 minutes (0061, Table 1), and what is claimed is now 50-100 degrees C and at least 15 minutes (claim 1, step (c)) and noting the Declaration of March 18, 2021 indicates that this affects/gives a different resulting surface (note paragraphs 7-10, and even at 50 degrees C, the time of 15 minutes is much greater than the described time of Iso), and also noting the arguments as to roughening of step (b) of claim 1 (note Declaration at paragraphs 11-12, as well) and also note the arguments as to steps (g) and (h) of claim 1 (note Declaration at paragraphs 13-17, as well) with their specific features as now claimed, as to these steps not being suggested by the prior art, where therefore, the complete features of present claim 1 including the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413.  The examiner can normally be reached on M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718